Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.	
3.	This communication is in response to Applicant’s RCE filed on 25 October 2021. Claims 1, 8, and 15 have been amended. Claims 1-20 remain pending. 

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered. 

Response to Arguments
5.	In response to Applicant’s arguments, as disclosed in the remarks, filed
on 23 September 2021, with respect to the prior art not expressly disclosing in response to determining that the client device is in compliance with the at least one device policy based at least in part on the compliance status, provide to a security device an indication that the client device is in compliance with the at least one device policy have 

Allowable Subject Matter
6.	Claims 1-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a method and system that allow compliance rules, device policies, or security policies to be enforced on a user’s device without requiring the device to be enrolled as a managed device with a management service. Claims 1, 8, and 15 identifies the uniquely distinct features “embed an indication of the at least one device policy within the management token, encrypt the management token, provide the management token for transmission to the client device, obtain a response token from the client device, the response token comprising a compliance status associated with the client device with respect to the at least one device policy, extract identifying information associated with the client device form the response token, associate the identifying information with the device record, and in response to determining that the client device is in compliance with the at least one device policy based at least in part on the compliance status, provide to a security device an indication that the client device is in compliance with the at least one device policy”. 
The closest prior art, Angal (Pub No. 2014/0020070) discloses systems and methods are disclosed to authenticate and authorize a user for web services using user 
However, either singularly or in combination, Angal fail to anticipate or render obvious the claimed limitations of embed an indication of the at least one device policy within the management token, encrypt the management token, provide the management token for transmission to the client device, obtain a response token from the client device, the response token comprising a compliance status associated with the client device with respect to the at least one device policy, extract identifying information associated with the client device form the response token, associate the identifying information with the device record, and in response to determining that the client device is in compliance with the at least one device policy based at least in part on the compliance status, provide to a security device an indication that the client device is in compliance with the at least one device policy.
The closest prior art, Iyer et al. (Pub No. 2016/0286394) discloses a technique to enforce a physical security constraint leverages a user's mobile device while at the 
However, either singularly or in combination, Iyer et al. fail to anticipate or render obvious the claimed limitations of embed an indication of the at least one device policy within the management token, encrypt the management token, provide the management token for transmission to the client device, obtain a response token from the client device, the response token comprising a compliance status associated with the client device with respect to the at least one device policy, extract identifying information associated with the client device form the response token, associate the identifying information with the device record, and in response to determining that the client device is in compliance with the at least one device policy based at least in part on the compliance status, provide to a security device an indication that the client device is in compliance with the at least one device policy.
The closest prior art, Stuntebeck et al. (Pub No. 2014/0156472) discloses logistics and supply chain tracking and management via mobile devices may be provided. Data about a plurality of inventory items may be collected via a networked 
However, either singularly or in combination, Stuntebeck et al. fail to anticipate or render obvious the claimed limitations of embed an indication of the at least one device policy within the management token, encrypt the management token, provide the management token for transmission to the client device, obtain a response token from the client device, the response token comprising a compliance status associated with the client device with respect to the at least one device policy, extract identifying information associated with the client device form the response token, associate the identifying information with the device record, and in response to determining that the client device is in compliance with the at least one device policy based at least in part on the compliance status, provide to a security device an indication that the client device is in compliance with the at least one device policy.
The closest prior art, Sutherland et al. (Pub No. 2013/0262650) discloses management of a device connected to a remote computer using the remote computer to effect management actions. The invention facilitates remote management of a computer via a network. Remote management of a device connected to a managed computer can be effected by using the managed computer as a proxy for conducting a management action regarding the connected device on behalf of a remote computer management server. 
However, either singularly or in combination, Sutherland et al. fail to anticipate or render obvious the claimed limitations of embed an indication of the at least one device policy within the management token, encrypt the management token, provide the 
The closest prior art, Quintas et al. (Pub No. 2017/0374067) discloses determining a device posture using a device posture token. Disclosed are various approaches for generating a device posture token corresponding to a client device. The device posture token can be used by a verification computing device to determine whether the client device complies with the security policies of a particular facility.
However, either singularly or in combination, Quintas et al. fail to anticipate or render obvious the claimed limitations of embed an indication of the at least one device policy within the management token, encrypt the management token, provide the management token for transmission to the client device, obtain a response token from the client device, the response token comprising a compliance status associated with the client device with respect to the at least one device policy, extract identifying information associated with the client device form the response token, associate the identifying information with the device record, and in response to determining that the client device is in compliance with the at least one device policy based at least in part 
8.	Therefore, claims 1, 8, and 15 and the respective dependent claims 2-7, 9-14 and 16-20 are in condition for allowance.   

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        December 9, 2021

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436